[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 96-2089

                         PAULA KILCOYNE,

                      Plaintiff - Appellant,

                                v.

                     BENTLEY COLLEGE, ET AL.,

                     Defendants - Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Patti B. Saris, U.S. District Judge]                                                               

                                           

                              Before

                     Torruella, Chief Judge,                                                     

              Bownes and Cyr, Senior Circuit Judges.                                                             

                                           

     J. Daniel Lindley for appellant.                                
     David C. Henderson, with  whom Sharon R. Burger and  Nutter,                                                                           
McClennen &amp; Fish, LLP were on brief for appellees.                               

                                           

                           May 22, 1997
                                           

          Per  Curiam.   Upon full  consideration of  the record,                    Per  Curiam.                               

briefs and argument  of counsel,  we affirm the  decision of  the

district  court on the basis  of its Memorandum  and Order, dated

August 2, 1996, on Defendant's Motion for Summary Judgment.

          Affirmed.    Double  costs  are  granted  to appellees,                            

chargeable  against appellant's counsel.  See Fed. R. App. P. 38;                                                       

28  U.S.C.    1927 ("Any  attorney .  . .  who so  multiplies the

proceedings  in  any case  unreasonably  and  vexatiously may  be

required by  the court  to satisfy  personally the  excess costs,

expenses, and attorneys' fees reasonably incurred because of such

conduct.").

                               -2-